 Case 2:21-cv-00440-JLB-NPM Document 1 Filed 06/03/21 Page 1 of 6 PageID 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 STEPHEN BUSHUE,
        Plaintiff,
 vs.
                                             Case No.:
 FLORIDA INSTALL LLC, and
 CHAD PERKINS, Individually,
        Defendants.

             COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, STEPHEN BUSHUE (“BUSHUE” or “Plaintiff”) sues Defendants,

FLORIDA INSTALL LLC, (“FLORIDA INSTALL”), and CHAD PERKINS

(“PERKINS”), individually, (collectively referred to as “Defendants”) and states:

                             NATURE OF ACTION

1.     This action is for unpaid overtime compensation arising under the Fair Labor
       Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”).
                                      PARTIES

2.     At all times material hereto, Plaintiff was a resident of Lee County, Florida, in
       the Middle District of Florida.

3.     Defendant FLORIDA INSTALL was, and continues to be, a Florida Limited
       Liability Company engaged in the transaction of business in Lee County,
       Florida, with its principal place of business located in Fort Myers, Florida.

4.     Upon information and belief, at all times material to this action, Defendant
       PERKINS was and continues to be, a resident of Lee County, Florida.
 Case 2:21-cv-00440-JLB-NPM Document 1 Filed 06/03/21 Page 2 of 6 PageID 2




                        JURISDICTION AND VENUE

5.    Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §
      216(b). Thus, the Court has subject matter jurisdiction under 28 U.S.C. §1331.

6.    Defendant FLORIDA INSTALL is engaged in the business of window and
      door installation services. Defendant FLORIDA INSTALL’s principal place
      of business is 5650 Halifax Ave, Fort Myers, Florida 33912. Defendant’s
      business activities within this judicial district are substantial and not isolated.

7.    Individual Defendant PERKINS resides in the Middle District of Florida and
      is the owner of the corporate Defendant FLORIDA INSTALL.

8.    The Middle District of Florida is the proper venue for this action because
      Defendants reside in the judicial district, and the events giving rise to the claim
      occurred in the judicial district.
                                FLSA COVERAGE
Enterprise Coverage

9.    At all times material to this action, within the meaning of the FLSA,
      Defendants were Plaintiff’s “employers,” and Plaintiff was an “employee” of
      Defendants.

10.   At all times material, Defendants employed at least two or more employees
      who handled, sold, or otherwise worked with goods or materials that had once
      moved through interstate commerce.

11.   At all times material, Defendants had gross sales volume of at least $500,000
      annually.

12.   At all times material, Defendants have and continue to be an “enterprise
      engaged in commerce” within the meaning of the FLSA.


                                            2
 Case 2:21-cv-00440-JLB-NPM Document 1 Filed 06/03/21 Page 3 of 6 PageID 3




Individual Coverage

13.   At all times material hereto, Plaintiff was “engaged in commerce” and is
      subject to individual coverage under the FLSA in that:

      a. The products and materials that Plaintiff used on a regular and recurrent
         basis, which were supplied to him by his employers to use on the job,
         moved through interstate commerce; and

      b. Plaintiff regularly communicated with out-of-state customers, prospective
         customers, vendors, and suppliers to further Defendants’ business
         purposes.

14.   At all times material hereto, the work performed by the Plaintiff was essential
      to the business conducted by Defendants.
Individual Liability – Defendant Perkins

15.   At all times material, Defendant PERKINS was the Managing Member and
      owner of Defendant FLORIDA INSTALL.

16.   At all times material, Defendant PERKINS regularly held and/or exercised
      the authority to hire and fire employees of Defendant FLORIDA INSTALL,
      and to determine the work schedules for the employees of the company.
      Defendant PERKINS also held and exercised the authority to control the
      finances and operations of Defendant FLORIDA INSTALL.

17.   By virtue of having held and/or exercised the authority to: (a) hire and fire
      employees of FLORIDA INSTALL; (b) determine the work schedules for the
      employees of FLORIDA INSTALL; and (c) control the finances and
      operations of FLORIDA INSTALL, Defendant PERKINS, is an employer as
      defined by 29 U.S.C. §201 et. seq.


                                           3
 Case 2:21-cv-00440-JLB-NPM Document 1 Filed 06/03/21 Page 4 of 6 PageID 4




                  STATEMENT OF CLAIM
                         COUNT I –
       VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

18.   Plaintiff realleges Paragraphs 1 through 17 as if fully stated herein.

19.   Defendants hired Plaintiff in or around March 2020.

20.   Plaintiff’s employment ceased on or around the week of May 10, 2021.

21.   Plaintiff was a laborer hired to install windows and doors for Defendants’
      residential and commercial customers. Each day, Plaintiff reported to
      Defendants’ shop located at 5650 Halifax Ave, Fort Myers, FL 33912.

22.   While employed, Plaintiff was paid on an hourly basis.

23.   Beginning at the time he was hired and continuing through his separation,
      Plaintiff worked hours and workweeks in excess of forty (40) per week for
      which he was not compensated at the statutory rate of time and one-half the
      regular rate for all hours actually worked.

24.   Plaintiff is entitled to be paid at the rate of time and one-half his regular hourly
      rate for all hours worked in excess of the maximum hours provided for in the
      FLSA.

25.   Defendants failed to pay Plaintiff overtime compensation in the lawful
      amount for all hours worked in excess of the maximum hours provided for in
      the FLSA.

26.   Defendants knew of and/or showed a willful disregard for the provisions of
      the FLSA as evidenced by Defendants’ failure to compensate Plaintiff at the
      statutory rate of time and one-half for the hours worked in excess of forty (40)
      hours per week when Defendants knew or should have known such was due.


                                           4
 Case 2:21-cv-00440-JLB-NPM Document 1 Filed 06/03/21 Page 5 of 6 PageID 5




27.   As a direct and proximate result of Defendants’ willful disregard of the FLSA,
      Plaintiff is also entitled to liquidated damages pursuant to the FLSA.

28.   Due to the unlawful acts of Defendants, Plaintiff has suffered damages in the
      form of unpaid overtime wages, plus liquidated damages in an equal amount.

29.   Plaintiff is entitled to an award of his reasonable attorney’s fees and costs
      pursuant to 29 U.S.C. § 216(b).
      WHEREFORE, Plaintiff respectfully requests that final judgment be entered

in his favor against Defendants as follows:

      a. Declaring that Defendants have violated the maximum hour provisions of
          29 U.S.C. § 207;

      b. Awarding Plaintiff overtime compensation in amounts according to proof;

      c. Awarding Plaintiff liquidated damages in an equal amount to unpaid
          overtime;

      d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this
          litigation pursuant to 29 U.S.C. § 216(b);

      e. Awarding Plaintiff post-judgment interest; and

      f. Ordering any other and further relief this Court deems to be just and
          proper.
                                  JURY DEMAND
      Plaintiff demands trial by jury on all issues so triable as of right.




                                            5
 Case 2:21-cv-00440-JLB-NPM Document 1 Filed 06/03/21 Page 6 of 6 PageID 6




Dated: June 3, 2021

                                  Respectfully submitted,

                                  /s/ Jason L. Gunter
                                  Jason L. Gunter
                                  Fla. Bar No. 0134694
                                  Email: Jason@GunterFirm.com
                                  Conor P. Foley
                                  Fla. Bar No. 111977
                                  Email: Conor@GunterFirm.com

                                  GUNTERFIRM
                                  1514 Broadway, Suite 101
                                  Fort Myers, FL 33901
                                  Tel: 239.334.7017




                                    6
